PER CURIAM.
We find it unnecessary to add much to the clear and careful opinion of Judge Mack. It is, and indeed must be, conceded that under a certificate of war risk insurance the beneficiary *768does not acquire a vested interest on the death of the insured. Cassarello v. United States (D. C.) 279 Fed. 396, affirming 271 Fed. 486; Helmholz et al. v. Horst et al. (C. C. A.) 294 Fed. 417.
Upon the facts here existing, the disposition of the insurance must be in accordance with the intestacy laws of New York. The question, then, is whether the insurance shall go to those who would benefit under the New York statute as the relatives of the deceased soldier or as the relatives of Rose M. Ryan, the wife of the deceased soldier, who died the day after Ryan died.
We are not unmindful of the earnest and able argument advanced by counsel for plaintiffs in error, but we are satisfied that the legislation in question evidences the intent of Congress that the intestacy laws shall operate in respect of the relatives of the deceased soldier. We think this conclusion follows, not only from the statutes' as written, but also from the legislative history and practical construction.
Plaintiffs in error, of course, would not fall under any of the applicable provisions of the statute of New York. Section 98 of Decedent Estate Law, 2 Birdseye, Cummings & Gilbert’s Consolidated Laws of the State of New York (2d Ed.) pp. 1797, 1798, pars. 5, 10, 12 and 13.
The judgments below are affirmed, without costs.